DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/26/22 have been fully considered but they are not persuasive. The Cheiky reference still anticipates the claims as amended. The amendment has invoked new USC 112 rejections.
The Applicant has amended the claims to recite a reduction zone located between the upper and lower sections of the device. The claims do not recite any structural features associated with the reduction zone or boundaries for the upper section, reduction zone, and lower section. Therefore the sizes and boundaries of these components are arbitrary.
Applicant asserts in the Remarks that a pressure sensor is located in both the upper and lower zones and that Cheiky fails to disclose this feature. The Examiner respectfully disagrees. Paragraph 31 of Cheiky discloses that the sensors are located throughout the device so that measurements can be taken at various levels.
Further, Cheiky is quite explicit in disclosing a radial mixing means similar in structure, location, and functionality as that claimed. Compare instant Figure 6b with Figure 6B of Cheiky.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means by which radial mixing occurs in the reduction zone. Claim 1 now recites “a reduction zone for radial mixing of the biomass” in lines 3-4. According to the instant specification, the reduction zone is for reduction and a mixing device is present in the apparatus that effects the radial mixing. Such an element would need to be claimed in order to state that radial mixing of the biomass occurs in the device. Claims 3-12 depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheiky (US 2016/0230104 A1).
Regarding claim 1, Cheiky discloses an apparatus comprising: a gasification chamber 225 having an upper section (section of the apparatus with elements 431-433 in Figure 6B), a reduction zone with agitation device 427 for radially mixing material (paragraph 33), and lower section below the reduction zone (below 250 in Figure 3); a device 210 capable of metering biomass fuel into upper section (paragraph 28); an air intake system connected to the chamber 225 (paragraph 21), the apparatus capable of generating biochar and syngas from gasification of biomass (paragraph 3); a grate 250 and an adjustable grate shaker 240 capable of controlling flow of biochar out of the gasifier (paragraph 29); a plurality of sensors capable of detecting the amount and status of the biomass within the chamber at multiple heights in the gasification chamber (paragraph 31); an anti-jamming mechanism capable of utilizing input from a sensor (paragraph 24); and a processor system 30 capable of utilizing input from a sensor and activating one or more devices (paragraph 27). Cheiky discloses that the sensors can measure fill level, composition, density, temperature, and pressure (paragraph 30).
Regarding claim 3, the apparatus of Cheiky is capable of measuring/sensing pressure (paragraph 30). The measured temperature is intended use.
Regarding claims 4-6, Cheiky discloses that the sensors can activate the agitation devices (paragraph 27). The manner in which devices agitate is intended use.
Regarding claims 7-12, Cheiky discloses that the sensors can measure fill level, composition, density, temperature, and pressure (paragraph 30) and are used to control inflow, outflow, and agitation (paragraph 27). The manner in which this is performed is intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725